OliveR, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in Manca, Inc. v. United States, 40 Cust. Ct. 565, Abstract 61972. The conclusion therein, and the judgment issued pursuant thereto, were to the effect that the protest had been prematurely filed and the matter was remanded to a single judge in reappraisement to determine the proper dutiable values in the manner provided by law (28 U.S.C.§ 2636(d)).
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the enlargers and accessory lenses covered by the entry involved herein is statutory export value and that such value therefor is as follows:
United States Entry No. Merchandise dollars per each
WH 01949 Focomat Ha complete 214.80 less 48% plus cost with one lens of packing
Accessory lens for above 26.40 less 48% plus cost of packing
On the basis of the record before me, I hold that the proper dutiable values of the merchandise in question are as hereinabove itemized, and judgment will be rendered accordingly.